DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, and 7-13, are pending and being examined.

Response to Amendment
The previous rejection of Claims 1-12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is/are withdrawn in light of the Applicant’s amendments.
The previous rejection of Claim(s) 1-5, 10, 11 and 13, under 35 U.S.C. 102(a)(1) as being anticipated by KR 201301131079 A to Kim. (hereinafter Kim) is/are withdrawn in light of the Applicant’s amendments.
The previous rejection of Claim(s) 1-5, 11 and 13, under 35 U.S.C. 102(a)(1) as being anticipated by KR 20100137057 A to Won. (hereinafter Won) is/are withdrawn in light of the Applicant’s amendments.
The previous rejection of Claim(s) 1-9, 11 and 13, under 35 U.S.C. 102(a)(1) as being anticipated by JP 2009-062459 A to Takahashi. (hereinafter Takahashi) is/are withdrawn in light of the Applicant’s amendments.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-5, 7-9, 11 and 13, is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2009-062459 A to Takahashi. (hereinafter Takahashi).

Regarding claims 1-9, 11 and 13, Takahashi teaches a resin composition for optical applications such as adhesives (para 82), comprising an organic component and an inorganic component (See abstract). Specifically, in the examples, the composition comprises 5.6 parts of a liquid bisphenol A (JER 828EL), 2.4 parts of a solid biphenyl epoxy resin (JER YX4000), and 2 parts of a silsesquioxane containing an epoxy/glycidyl, wherein a specific example of the silsesquioxane containing an epoxy/glycidyl is EP0408 or EP0409 (See Table 1, and para 96-97and para 34-39). The above EP0408 also has a repeating unit of claimed formula I with an eew of 177g/eq, epoxy cyclohexyl POSS, and a viscosity of 500 Pa.s as cited in para 165 of the Applicant’s specification. The above meets claim 1-9, 11 and 13.
Takahashi also teaches that the organic component comprises 10-90 mass% of a cationic polymerizable component having a conjugated structure such as a biphenyl compound (i.e. JER YX400) (para 19 and 20), and an epoxy group containing compound such as JER 828L (para 47 and 51-52), and the inorganic component comprising an organosiloxane compound is used in an amount of 1-50 wt% of the composition, (para 40 and 60).
 Takahashi also teaches the composition can include a curing agent and curing accelerator (para 64) such as anhydrides (para 77), and phosphorus compounds (para 78). The composition can also have a thermoplastic such as polyamide resin or polyimide (para 45), an inorganic filler (para 64). 
In example 6, the organic component contains 30wt% biphenyl compound (solid epoxy, JER YX4000), 70wt% epoxy compound (liquid epoxy, JER 828EL), and the composition contains 80% organic component and 20 wt% inorganic component (i.e. EP0408 or EP0409).
Using the above teachings, wherein Takahashi also teaches that the organic component comprises 10-90 mass% of a cationic polymerizable component having a conjugated structure such as a biphenyl compound (i.e. JER YX400) (para 19 and 20), the above example correlates to an organic component containing 80 parts of organic component containing 8-72 parts of JER YX400 and 8-72 parts of JER 828EL and 20 parts of inorganic component (EP0408 or EP0409). This correlates to a 80:20 organic epoxy resin to organic-inorganic hybrid epoxy resin weight ratio or 1:0.25, and an weight of 8-72 parts (a1), 8-72 parts (a2), and 20 parts (a3), or a (a1):[(a2)+(a3)] weight ratio of 8-72:[(8 to 72)+(20)], i.e. 1:0.39 to 1:72, and a  (a2):(a3) weight ratio of (8 to 72):20, or 1:2.8 to 1:2.5, which overlaps with the claimed weight ratio ranges. (See MPEP 2144.05, “where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”).

Claim(s) 1-5, and 13, is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 2012-0080050 A to Ahn et al. (hereinafter Ahn).

Regarding claims 1-5, and 13, Ahn teaches an epoxy resin composition specifically comprising a solid at room temp bisphenol A type epoxy resin (VG3101), an alicyclic epoxy resin that is liquid at room temp (Celloxide 2021P), and an organic-inorganic hybrid epoxy resin (EP0408, POSS), with a curing initiator and a solvent. (See examples and example 6, Table 1, Ahn further teaches the bisphenol A epoxy resin is used in an amount of 30-70 wt%, the above alicyclic epoxy resin is used in an amount of 10-50 wt%, and the above organic-inorganic hybrid epoxy resin is used in an amount of 10-50 wt% of the composition (page 3-4). Ahn also teaches the composition can further comprise an anhydride or amine-based curing agent (page 3), and a glass fiber (page 3). The above is used in the field of transparent substrates for LED or liquid crystal devices (page 1).
The above bisphenol A type epoxy resin (VG3101) meets the claimed solid epoxy resin (a), the above alicyclic epoxy resin (Celloxide 2021P) meets the claimed liquid epoxy resin (a2), and the above EP0408 meets the claimed organic-inorganic hybrid epoxy resin (a3) that has a repeating unit of claimed formula I with an eew of 177g/eq, epoxy cyclohexyl POSS, and a viscosity of 500 Pa.s as cited in para 165 of the Applicant’s specification. The above meets claim 1-5.
Using the above wt% range of Ahn, if there is 30 parts of VG3101 (a1), 20 parts of Celloxide 2021P (a2) and 40 parts of EP0408 (a3), this correlates to an organic epoxy resin to organic-inorganic epoxy weight ratio of 50:40 or 1:0.8, an (a1):[(a2)+(a3)] weight ratio of 30:(20+60) or 1:2.67, and an (a2):(a3) weight ratio of 20:60 or 1:3, which demonstrate that the above wt% range of Ahn overlaps and meets the claimed weight ratios cited in claim 1. (See MPEP 2144.05, “where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”).	


Claim(s) 7-12, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn, as applied to claim 1, and in further view of WO 2018/131300 A1 to Koyanagi et al. (hereinafter Koyanagi).

Regarding claims 7-12, Ahn teaches the glass fiber is used in an amount of 30-65 wt% of the composition (page 5), a curing initiator such as boron trifluoride-amine complex is used in an amount of 0.5-2 parts per 100 parts of the mixture and a curing agent used in an amount of 10-20 parts by 100 parts of the mixture (page 4), which meets the silica filler, the curing accelerator, the curing catalyst and amounts cited in claims 7, 9, 10, 11, and 12. Ahn further teaches that thermal resistance and low coefficient thermal expansion is desired (page 2).
Ahn does not explicitly teach the thermoplastic.
However, Koyanagi teaches a prepreg comprising an epoxy resin (A), a ladder-type silsesqjuioxane (B) and a curing agent (See abstract), used in the field of epoxy resin compositions which is the same field of used as cited above in Ahn. Koyanagi teaches that the epoxy resin composition can further include a thermoplastic resin (para 35) such as polyimides or polyetherimides (para 38) in an amount of 1-40 part per 100 parts of the composition (para 39). Koyanagi also teaches that the thermoplastic resin imparts toughness (para 35), and heat resistance (para 41).
It would have been obvious to one ordinarily skilled in the art before the effective date of the claimed invention to include the amount of thermoplastic resin of Koyanagi in the prepreg of Ahn because Koyanagi teaches the same field of epoxy resin composition in prepregs as cited above in Ahn, and Koyanagi also teaches that the thermoplastic resin imparts toughness (para 35), and heat resistance (para 41) which are desired properties in Ahn. (page 2).

Claim(s) 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi, as applied to claim 1, and in further view of US 2009/0162650 A1 to Hong et. (hereinafter Hong).

Regarding claims 10 and 12, as cited above, Takahashi teaches that the composition can further include a thermoplastic such as polyacrylonitrile or polystyrene, (para 45), a phenolic curing agent (para 77), and an inorganic filler.  (para 65).
Takahashi does not explicitly teach the amount ranges.
However, Hong teaches an adhesive film composition comprising an elastomer, an epoxy resin,  a phenolic curing agent and a silsequioxane oligomer (See abstract), used in the field of optical electronics (para 95), which is in the same field of use as cited above in Takahashi. Hong further teaches the composition contains the elastomer in an amount of 5-75 wt%, 3-25 wt% of phenol curing agent, (19) and a silica filler in an amount of 3-60 wt% (para 85-86) wherein the elastomer is an acrylonitrile or styrene based (para 48). Hong further teaches the elastomer imparts adhesive strength (para 47), the phenolic curing agent improves heat resistance, moisture reduction, and good curability (para 37-39) and the filler give thixotropic properties to control melt viscosity and reinforcing effects (para 84-86).
It would have been obvious to one ordinarily skilled in the art before the effective date of the claimed invention to use the amount of elastomer, phenolic curing agent and filler of Hong because Hong teaches the same field of use as cited above in Takahashi, and Hong further teaches the elastomer imparts adhesive strength (para 47), the phenolic curing agent improves heat resistance, moisture reduction, and good curability (para 37-39) and the filler give thixotropic properties to control melt viscosity and reinforcing effects (para 84-86).

Response to Arguments
Applicant's arguments filed 09/27/2022 have been fully considered but they are not persuasive in part.
On page 10-11, the Applicant argues that Takahashi does not anticipate claim. Although this is found persuasive in part, as cited above, Takahashi teaches weight ratios that overlap with the claimed (a1), (a2) and (a3) ratios.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HA S NGUYEN/Examiner, Art Unit 1766      


/RANDY P GULAKOWSKI/Supervisory Patent Examiner, Art Unit 1766